Detailed Acton
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on September 2, 2021, with respect to the rejection of claims 1, 2, 10 and 11 under 35 U.S.C. 102 and the rejection of claims 3-9 and 12-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). The Examiner accepts the amendment to the drawing, and the objection has been withdrawn accordingly. The Examiner acknowledges the addition of claims 28-32. Claims 1-32 are now pending in the application. 
Allowance
Claims 1-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Esmersoy (U.S. PAP 2007/0285274, hereon Esmersoy) fails to anticipate or render obvious "a drilling system " including the steps (or comprising) " the controller configured to control the one or more pressure sources to emit acoustic and/or elastic energy into a medium surrounding the tool such that the acoustic and/or elastic energy is focused at one or more predetermined positions within the medium; and a sensor positioned within the tool, wherein the sensor is configured to detect an electromagnetic or electrostatic signal generated by seismo-electromagnetic or seismo-electric conversion at the one or more predetermined positions..,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
In reference to claims 14 and 22: the instant claims are directed to a method and include similar allowable subject matter. 
The remaining claims depend on their respective base claim and include further limitation(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857